—Order, Supreme Court, Bronx County (Jerry Crispino, J.), entered September 21, 2000, which, in an action for wrongful death and personal injuries arising out of an automobile accident, denied defendant-appellant’s motion to renew its prior motion for summary judgment, unanimously affirmed, without costs.
The motion, which sought consideration of new evidence consisting of corroborating or opining on a police accident report and police photographs of the accident and an autopsy report of plaintiffs’ decedent, was properly denied for lack of a reasonable justification for the failure to present such evidence on the prior motion (CPLR 2221 [e] [3]). We would also note that the new evidence does not in any event dispel the issues of fact, which turn largely on credibility. Concur — Nardelli, J. P., Tom, Mazzarelli, Saxe and Friedman, JJ.